--------------------------------------------------------------------------------

Exhibit 10.13
 
STATE OF MISSISSIPPI
 
COUNTY OF HANCOCK
 
SECOND AMENDMENT TO
LEASE AGREEMENT WITH OPTION TO PURCHASE
 
THIS SECOND AMENDMENT TO LEASE AGREEMENT WITH OPTION TO PURCHASE (this
“Amendment”) is entered into as of the 26th day of September, 2012, (the
“Effective Date”) by and between CURE LAND COMPANY, LLC, a Mississippi limited
liability company (together with any successor or assign “Landlord”), and SILVER
SLIPPER CASINO VENTURE LLC, a Delaware limited liability company (together with
any successor or assign “Tenant”).
 
WHEREAS, Landlord and Tenant have previously entered into a Lease Agreement with
Option to Purchase, dated as of November 17, 2004, (“Original Lease”) pursuant
to which Tenant has leased the Premises from Cure Land Company, LLC, as
Landlord.  Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Original Lease.  A Memorandum of Lease providing record
notice of the Original Lease and certain terms thereof was executed by Landlord
and Tenant effective November 17, 2004, (“Lease Memo”) and recorded in Deed Book
BB 298 at Page 287 in the office of the Chancery Clerk of Hancock County,
Mississippi.
 
WHEREAS, Landlord and Tenant executed a First Amendment to Lease Agreement with
Option to Purchase, dated as of March 13, 2009, and recorded in Deed Book 2009
at Page 3448 in the office of the Chancery Clerk of Hancock County, Mississippi,
(the “First Amendment” and together with the Original Lease, the “Lease”) to
reflect a change to the legal description of the Premises due to the abandonment
of a portion of Shipyard Road adjacent to Parcels A, B, and C of the Premises
and the relocation of the public roadway in that area.  The full legal
description of the Premises as revised by the First Amendment as surveyed is set
forth on Exhibit “A” hereto; however, the descriptions as set forth herein are
intended to be one and the same as the descriptions set forth in the Lease and
shall not limit any of Tenant’s rights to the Premises as granted in the Lease.
 
WHEREAS, Full House Resorts, Inc., a Delaware corporation, (“Full House”) has
entered into a Membership Purchase Agreement with Tenant’s members dated as of
March 30, 2012, for the purchase of the limited liability company membership
interests in Tenant, and Tenant and Landlord have agreed to certain additional
changes to the provisions of the Original Lease in anticipation of the
membership interest purchase.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, for and in consideration of the covenants and promises contained
herein and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, Landlord and Tenant hereby amend the Lease as
follows:
 
 
1.
As consideration for the amendments set forth herein, Tenant has paid to
Landlord and Landlord hereby acknowledges receipt of the sum of Five Hundred
Thousand and No/100 Dollars ($500,000.00) delivered in conjunction with the
closing of the sale of the membership interests to Full House.

 
 
2.
Section 3.1 of the Original Lease is hereby amended by the addition of the
following subsection:

 
 
(c)
Commencing with the month of October, 2012, Tenant agrees to pay to Landlord
Seventy Five Thousand Dollars ($75,000.00) per month, due and payable on the
first day of each and every month.  Any payments due pursuant to Subsections
3.1(a) and/or (b) have been made for the month of September, 2012, and such
payments under Subsections 3.1(a) and/or (b) shall be discontinued thereafter in
favor of Base Rent payments solely under this Subsection 3.1(c).

 
 
3.
Section 3.2 of the Original Lease is hereby amended by the addition of the
following subsection:

 
 
(c)
Commencing with the month of October, 2012, Tenant shall no longer pay to
Landlord as additional rent the amount set forth in Subsection 3.2(a) and shall
only pay the amount set forth in Subsection 3.2(b), being an amount equal to
three percent (3.0%) of the Gross Gaming Revenue which is in excess of Three
Million Six Hundred Fifty Thousand Dollars ($3,650,000.00) per month.

 
 
4.
Subsection 5.1(a) of the Original Lease is hereby amended as follows:

 
The deadline for the exercise of the Option is hereby extended through
October 1, 2017, the date which is five years from the date of the closing of
the sale of the membership interests, and the Option may only be exercised from
and after January 1, 2014, unless exercised following a notice of termination
pursuant to Section 17 hereinbelow.
 
All other provisions of Subsection 5.1(a) not inconsistent with this amendment
to the period for the exercise of the Option shall remain in full force and
effect.
 
 
5.
Section 14.3 of the Original Lease is hereby amended by the addition of the
following at the end of the section:

 
Tenant shall maintain property insurance, which shall include windstorm and
flood coverage, for an amount of at least Fifteen Million Five Hundred Thousand
Dollars ($15,500,000.00) and shall name Landlord as a loss payee on such policy
or policies.  Landlord shall only be entitled to receive proceeds paid from such
policy or policies under the conditions set forth in Section 17 hereinbelow.
 
 
 

--------------------------------------------------------------------------------

 

 
6.
Section 17 of the Original Lease is hereby amended as follows:

 
 
(a)
by replacing the period after “destruction” in the 5th line of the 2nd paragraph
with a comma; and

 
 
(b)
by the addition of the following at the end of the section:

 
Provided no notice of termination has been given pursuant to the terms of this
Section 17, the payment of Base Rent shall continue during any business
disruption.  In the event a notice of termination is given pursuant to the terms
of this Section 17, Landlord shall receive insurance proceeds in an amount up to
Fifteen Million Five Hundred Thousand Dollars ($15,500,000.00), and Tenant may
elect to exercise the Option in accordance with Section 5 hereinabove, whereupon
such election the insurance proceeds paid to Landlord shall be applied to the
Option Purchase Price.
 
 
7.
Landlord acknowledges that Section 10 of the Original Lease shall remain
unaffected following Full House’s purchase of the membership interests in
Tenant.  Landlord will continue to allow Tenant the use of the water from the
well free of charge for the hotel/casino and other operations at the Premises,
and in lieu of payments for water, Tenant will maintain the well and water
tower.

 
 
8.
Landlord hereby further agrees to execute one or more estoppel certificates
and/or consents as may be reasonably requested by Full House or Full House’s
lenders and Landlord’s consent shall not be unreasonably withheld.  In no event
shall this provision be construed to modify Section 15 of the Original Lease.

 
The Lease is amended only as expressly set forth herein, and all other terms and
conditions thereof shall remain in full force and effect.  This Amendment may be
executed in multiple counterparts which shall be enforceable as originals.
 
Full House joins in this Amendment for the sole purpose of acknowledging that
Tenant will remain obligated under the Lease as amended hereby following Full
House’s purchase of the membership interests in Tenant as well as under the
following leases:
 
 
a.
The Commercial Lease Agreement dated December 1, 2010, by and between Landlord
and Tenant for the lease of a house and two warehouse buildings located at 8244
Lakeshore Road, Bay St. Louis, MS 39520; and

 
 
b.
The Lease Agreement dated January 31, 2012, by and between Chelsea Co., LLC, and
Tenant for the lease of real property located at 7431 Highway 90, Bay St. Louis,
MS 39520.

 
[See Separate Signature Page(s)]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant, joined by Full House, have executed
this Amendment as of the date set forth in the first paragraph above.
 

LANDLORD:     TENANT:             Cure Land Company, LLC     Silver Slipper
Casino Venture LLC    
 
     
 
  By:
/s/ Michael D. Cure
    By:
/s/ Paul Alanis
            Paul Alanis,   Its:
Manager
     
President and Chief Executive Officer
                FULL HOUSE:                       Full House Resorts, Inc.      
                  By: /s/ Mark Miller                         Its: COO/CFO      
   

 
 
 

--------------------------------------------------------------------------------

 

Description of Property
 
PARCEL A Leasehold Interest
 
A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), also being located in that portion of the NW ¼ of the NW ¼ lying north of
Bayou Caddy, Section 29, Township 9 South, Range 14 West, Hancock County,
Mississippi; and being more particularly described as follows:
 
Commence at an iron rod located at the intersection of the northwest
right-of-way of Shipyard Road with the east line of Block 98, Gulfview
Subdivision, said iron rod also being located at the following coordinates, N.
269352.04, E. 797139.03 (M.S.P.C.S.-East Zone/NAD 83 in feet); thence S
00°11’22”E 36.71 feet to the intersection of the east line of Block 98, Gulfview
Subdivision, with the southeast right-of-way of Shipyard Road, said intersection
being the Point of Beginning; thence N 54°53’02” E 36.68 feet along the
southeast right-of-way of Shipyard Road; thence N 53°55’51” E 26.24 feet along
the southeast right-of-way of Shipyard Road; thence N 47°08’34” E 66.03 feet
along the new southeast right-of-way of Shipyard Road; thence N 45°27’37” E
165.84 feet along the new southeast right-of-way of Shipyard Road to the
beginning of a curve to the left; thence northeasterly and northerly 92.72 feet
along a curve of the new southeast and new east right-of-way of Shipyard Road,
said curve having a central angle of 54°12’26” with a radius of 98.00 feet, also
having a chord bearing and distance of N 18°21’24” E 89.30 feet to the end of
said curve; thence N 08°44’49” W 343.72 feet along the new east right-of-way of
Shipyard Road to the beginning of a curve to the right; thence northerly 50.85
feet along said curve of the new east right-of-way of Shipyard Road, said curve
having a central angle of 18°47’54” with a radius of 155.00 feet, also having a
chord bearing and distance of N 00°39’08” E 50.63 feet to the end of said curve;
thence N 10°03’05” E 41.99 feet along the new east right-of-way of Shipyard Road
to a point located on the now or former west right-of-way of Beach Boulevard;
thence S 08°44’09” E 516.96 feet along said now or former west right-of-way of
Beach Boulevard to a point located on the former south right-of-way of Shipyard
Road; thence continue S 08°44’09” E 449.69 feet along said now or former west
right-of-way of Beach Boulevard to a point located on the southerly edge of an
existing bulkhead on the north side of Bayou Caddy; thence meander southwesterly
262.6 feet, more or less, along said south edge of and existing bulkhead to a
point located at the following coordinates, N. 268971.14, E. 797247.61, said
point also being located at the most easterly corner of a parcel of land with an
existing water tower; thence along the boundary of the water tower parcel the
following five courses, N 18°21’46” W 49.85 feet, N 75°27’27” W 20.25 feet, S
71°38’14” W 27.58 feet, thence S 00°04’51” E 17.29 feet, S 18°21’46” E 44.43
feet to a point located on said south edge of and existing bulkhead; thence
meander southwesterly 348.1 feet, more or less, along said south edge of an
existing bulkhead and along the south edge of an existing concrete dock to a
point located at the corner of said dock, said point having the following
coordinates, N. 268920.55, E. 796859.08; thence N 88°38’51” W 43.26 feet to a
point in a canal; thence N 02°59’02” W 160.73 feet along the east line of
property now or formerly to John Ladner & Terryl Ladner (W.D. Book X5, Page 14),
to a point located on the southeast right-of-way of Shipyard Road; thence N
54°53’02” E 405.48 feet along said southeast right-of-way of Shipyard Road to
the said Point of Beginning.
 
 
 

--------------------------------------------------------------------------------

 

PARCEL B Leasehold Interest
 
A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:
 
For the Point of Beginning, Commence at an iron rod located at the intersection
of the northwest right-of-way of Shipyard Road, with the east line of Block 98,
Gulfview Subdivision, said iron rod also being located at the following
coordinates, N. 269352.04, E. 797139.03 (M.S.P.C.S.-East Zone/NAD 83 in feet);
thence S 54°50’16” W 407.80 feet along said northwest right-of-way of Shipyard
Road to the intersection with the east line of property now or formerly to
Terryl M. Ladner (W.D. Book BB23, Pages 240-241); thence N 02°59’02” W 111.76
feet, more or less, to a point on the southern bank of a canal, said point being
the northeast corner of property now or formerly to Terryl M. Ladner; thence
meander southwesterly 170 feet, more or less, along said southern bank of a
canal to the northwest corner of property now or formerly to Terryl M. Ladner;
thence S 02°59’02” E 57.53 feet, more or less, along the west line of said
property now or formerly to Terryl M. Ladner, to a point having the following
coordinates N 269077.62, E. 796663.60; thence S 89°48’38” W 245.10 feet to a
point in a canal; thence N 00°52’43” E 237.79 feet to a point in a canal; thence
N 00°05’36” E 243.76 feet to a point in a canal, said point also being located
on the now or former south right-of-way of Featherston Avenue (not open/now
vacated); thence S 89°48’38” W 604.20 feet along said now or former south
right-of- way of Featherston Avenue to a point located on the now or former east
right-of-way of Ann Street, said point also being the northwest corner of Lot 8,
Block 76, Gulfview Subdivision, said point also being located at the following
coordinates, N. 269556.34, E. 795818.34; thence N 00°11’22” W 510.00 feet along
the now or former east right-of-way of Ann Street to a point located on the now
or former centerline of Waite Avenue (not open/now vacated); thence N 89°48’38”
E 885.00 feet along said now or former centerline to the intersection of the now
or former centerline of Michigan Street (not open/now vacated); thence N
00°11’22” W 480.00 feet along said former centerline of Michigan Street to the
intersection of the now or former centerline of Lowry Avenue (not open/now
vacated); thence N 89°48’38” E 561.21 feet along the now or former centerline of
Lowry Avenue to a point located on the west right-of-way of Beach Boulevard,
said point also being located 60 feet (measured at a right angle) westerly from
the west side of the top of a concrete seawall being located east of and
contiguous with said Beach Boulevard, said point having the following
coordinates, N. 270551.12, E. 797261.27; thence S 07°19’28” E 30.23 feet along
said west right-of-way of Beach Boulevard to a point located on the north line
of Lot 1, Block 100, Gulfview Subdivision; thence S 08°44’36” E 323.60 feet
along the west right-of-way of Beach Boulevard to a point located on the north
line of Lot 7, Block 100, Gulfview Subdivision; thence N 89°48’38” E 25.03 feet
along the north line of said Lot 7 to a point, said point also being located at
the south end of a right-of-way for Beach Boulevard, said point also being
located on the new west right-of-way of Shipyard Road; thence southerly 19.34
feet along a curve of the new west right-of-way of Shipyard Road, said curve
being concave to the west, having a central angle of 08°12’33” with a radius of
135.00 feet, also having a chord bearing and distance of S 05°56’49” W 19.33
feet to the end of said curve; thence S 10°03’05” W 191.64 feet along the new
west right-of-way of Shipyard Road to the beginning of a curve to the left;
thence southerly 60.70 feet along a curve of the new west right-of-way of
Shipyard Road, said curve having a central angle of 18°47’54” with a radius of
185.00 feet, also having a chord bearing and distance of S 00°39’08” W 60.43
feet to the end of said curve; thence S 08°44’49” E 343.72 feet along the new
west right-of-way of Shipyard Road to the beginning of a curve to the right;
thence southerly and southwesterly 64.33 feet along a curve of the new west and
new northwest right-of-way of Shipyard Road, said curve having a central angle
of 54°12’26” with a radius of 68.00 feet, also having a chord bearing and
distance of S 18°21’24” W 61.96 feet to the end of said curve; thence S
45°27’37” W 165.40 feet along the new northwest right-of-way of Shipyard Road;
thence S 47°09’52” W 66.93 feet along the northwest right-of-way of Shipyard
Road; thence S 55°01’25” W 36.53 feet along the northwest right-of- way of
Shipyard Road to the said Point of Beginning.
 
 
 

--------------------------------------------------------------------------------

 
 
PARCEL C Leasehold Interest
 
All that portion of Beach Boulevard (now abandoned) lying south of the north
line of Lot 7, Block 100, Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:
 
Commence at the intersection of the north line of Lot 1, Block 100, Gulfview
Subdivision with the west right-of-way of Beach Boulevard, said point being
located at the following coordinates, N. 270521.13 feet, E. 797265.13 feet
(M.S.P.C.S.-East Zone/NAD 83 in feet); thence S 08°44’36” E 323.60 feet along
the west right-of-way of Beach Boulevard to a point located on the north line of
Lot 7, Block 100, Gulfview Subdivision; thence N 89°48’38” E 55.05 feet along
the north line of said Lot 7 to the Point of Beginning, said point also being
located at the south end of right-of-way for Beach Boulevard, said point also
being located on the new right-of-way of Shipyard Road; thence continue N
89°48’38” E 5.63 feet to the west side of the top of a concrete seawall, said
seawall being located east of and contiguous with now or former Beach Boulevard;
thence meander along the west side of the top of a concrete seawall the
following ten courses, S 08°39’32” E 10.55 feet, S 08°40’35” E 100.06 feet, S
08°42’08” E 80.83 feet, S 08°36’24” E 18.82 feet, S 08°45’41” E 100.59 feet, S
08°46’04” E 99.96 feet, S 08°44’59” E 99.52 feet, S 08°44’47” E 99.70 feet, S
08°40’43” E 100.10 feet, S 08°43’50” E 88.77 feet; thence N 81°11’47” E 2.95
feet to the northwest corner of a Public Trust Tidelands Lease parcel; thence S
08°48’13” E 299.95 feet along the west line of a Public Trust Tidelands Lease
parcel to a point located on the southerly edge of an existing bulkhead on the
north side of Bayou Caddy, thence meander westerly and southerly along the edge
of said bulkhead the following four courses, S 81°26’42” W 36.52 feet, S
06°34’36” E 32.37 feet, S 83°24’18” W 17.73 feet, S 73°55’30” W 7.67 feet to a
point located on the now or formerly west right-of-way of Beach Boulevard;
thence N 08°44’09” W 449.69 feet along said now or formerly west right-of-way of
Beach Boulevard to a point located on the former south right-of-way of Shipyard
Road; thence continue N 08°44’09” W 516.96 feet along said now or former west
right-of-way of Beach Boulevard to a point located on the new west right-of-way
of Shipyard Road; thence N 10°03’05” E 149.65 feet along the new east
right-of-way of Shipyard Road to the beginning of a curve to the left; thence
northerly 24.70 feet along said curve of the new east right-of-way of Shipyard
Road, said curve having a central angle of 08°34’43” with a radius of 165.00
feet, also having a chord bearing and distance of N 05°45’43” E 24.68 feet to
the said Point of Beginning.
 
 
 

--------------------------------------------------------------------------------

 

PARCEL D [Intentionally Omitted]
 
PARCEL E [Intentionally Omitted]
 
PARCEL F Non-Exclusive Easement Interest
 
A parcel of land (easement) located in Gulfview Subdivision (Subdivision Plat
Book 1, Page 27), also being located in that part of the NE ¼ of the NE ¼ lying
north of Bayou Caddy in Section 30, Township 9 South, Range 14 West, Hancock
County, Mississippi; and being more particularly described as follows:
 
For the Point of Beginning, Commence at an iron rod located at the southwest
corner of Lot 9, Block 77, Gulfview Subdivision, said iron rod also being
located at the following coordinates, N. 269050.32, E. 796270.02
(M.S.P.C.S.-East Zone/NAD 83 in feet); thence N 76°46’38” W 133.64 feet; thence
N 89°48’38” E 130.00 feet to the west line of said Lot 9, Block 77; thence S
80°41’59” E 50.69 feet; thence N 87°51’33” E 98.62 feet to a point in a canal;
thence N 89°48’38” E 245.10 feet to a point located on the west line of property
now or formerly to Terryl M. Ladner, said point having the following
coordinates, N. 269077.62, E. 796663.60; thence S 02°59’02” E 37.58 feet along
said west line of property now or formerly to Terryl M. Ladner (W.D. Book BB23,
Pages 240-241), to a point located on the northwest right-of-way of Shipyard
Road; thence S 66°39’08” W 27.82 feet along said northwest right-of-way of
Shipyard Road to a point located on the east line of property now or formerly to
Strong (W.D. Book AA5, Pages 33-35); thence N 02°50’06” W 10.18 feet along said
east line of property now or formerly to Strong, to the southeast corner of a
parcel of land conveyed by Strong to Cure, et al (W.D Book BB94, Pages 576-578);
thence S 88°53’02” W 90.00 feet along the south line of said parcel of land
conveyed by Strong to Cure, et al; thence N 74°12’03” W 22.44 feet; thence N
87°11’53” W 69.68 feet; thence S 87°51’33” W 150.40 feet; thence N 76°46’38” W
39.06 feet to the said Point of Beginning.
 
PARCEL G Leasehold Interest
 
A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:
 
Commence at an iron rod located at the southwest corner of Lot 9, Block 77,
Gulfview Subdivision, said iron rod also being located at the following
coordinates, N. 269050.32, E. 796270.02 (M.S.P.C.S.-East Zone/NAD 83 in feet);
thence N 00°11’22” W 31.00 feet along the west line of Block 77 to the Point of
Beginning; thence S 89°48’38” W 130.00 feet; thence N 81°05’57” W 50.64 feet;
thence N 77°18’52” W 71.81 feet; thence N 85°02’49” W 100.40 feet; thence S
89°48’38” W 100.00 feet to the west line of Block 76, Gulfview Subdivision;
thence N 00°11’22” W 443.51 feet along said west line of Block 76, to the
northwest corner of Lot 8, Block 76, Gulfview Subdivision; thence N 89°48’38” E
450.00 feet along the north line of said Block 76 and the easterly projection
thereof to the northwest corner of Lot 8, Block 77, Gulfview Subdivision; thence
S 00°11’22” E 476.51 feet along the west line of said Block 77 to the said Point
of Beginning.
 
 
 

--------------------------------------------------------------------------------

 

PARCEL H Non-exclusive Easement Interest / a.k.a Water Tower Site
 
A parcel of land located in that portion of the NW ¼ of the NW ¼ lying north of
Bayou Caddy in Section 29, Township 9 South, Range 14 West, Hancock County,
Mississippi; and being more particularly described as follows:
 
Commence at an iron rod located at the intersection of the northwest
right-of-way of Shipyard Road with the east line of Block 98 Gulfview
Subdivision, said iron rod also being located at the following coordinates, N.
269352.04, E. 797139.03 (M.S.P.C.S.-East Zone/NAD 83 in feet); thence S
00°11’22” E 36.71 feet to the intersection of the east line of Block 98,
Gulfview Subdivision with the southeast right-of-way of Shipyard Road; thence N
54°53’02” E 36.68 feet along the southeast right-of-way of Shipyard Road; thence
N 53°55’51” E 20.43 feet along the southeast right-of-way of Shipyard Road;
thence S 00°04’51” E 333.61 feet to the Point of Beginning; thence N 71°38’14” E
27.58 feet; thence S 75°27’27” E 20.25 feet; thence S 18°21’46” E 49.85 feet to
a point located on the south edge of an existing bulkhead, said point being
located at the following coordinates, N. 268971.14, E. 797247.61; thence S
71°38’14” W 50.00 feet along said south edge of an existing bulkhead; thence N
18°21’46” W 44.43 feet; thence N 00°04’51” W 17.29 feet to the said Point of
Beginning.
 
PARCEL I [Intentionally omitted.]
 
PARCEL J Leasehold Interest
 
Commencing at a concrete post which is the Southwest corner of Section 36,
Tp.8S, R15W; thence East 828.5 feet along the Section line to an iron pipe,
thence North 1037.5 feet, more or less, to an iron pipe on the South line of
R.O.W. of U.S. Highway 90 as the point of beginning; thence North 88 degrees 7
minutes West 128 feet, more or less, along the South line of the above mentioned
ROW to a point which is 43 feet East of the East Driveway; thence South 180 feet
to a point; thence S 88 degrees 7 minutes E 128 feet, more or less, to a point
which is due South of the point of beginning, thence N. 180 feet to the point of
beginning; being a part of the SW ¼ of the SW ¼, Section 36, Township 8 S.,
Range 15W., Hancock County, Mississippi.
 
 
 

--------------------------------------------------------------------------------

 
 
PARCEL “K” (Leasehold Interest)
 
ADDED TO DESCRIPTION OF THE PROPERTY
 
Abandoned Roadway Parcel (Leasehold Interest)
 
FORMER R.O.W. FOR SHIPYARD ROAD (2006)
 
A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:
 
Commence at the intersection of the north line of Lot 1, Block 100, Gulfview
Subdivision with the west right-of-way of Beach Boulevard, said point being
located at the following coordinates, N. 270521.13 feet, E. 797265.13 feet
(M.S.P.C.S.-East Zone/NAD 83 in feet); thence S 08°44’36” E 323.60 feet along
the west right-of-way of Beach Boulevard to a point located on the north line of
Lot 7, Block 100, Gulfview Subdivision; thence N 89°48’38” E 25.03 feet along
the north line of said Lot 7 to the Point Of Beginning, said point also being
located at the south end of right-of-way for Beach Boulevard, said point also
being located on the now or former west right-of-way of Shipyard Road; thence
continue N 89°48’38” E 30.02 feet along the north line of said Lot 7, also being
along the south end of right-of-way for Beach Boulevard; thence southerly 24.70
feet along a curve concave to the west, having a central angle of 08°34’43” with
a radius of 165.00 feet, also having a chord bearing and distance of S 05°45’43”
W 24.68 feet to the end of said curve; thence S 10°03’05” W 191.64 feet to the
beginning of a curve to the left; thence southerly 50.85 feet along said curve
having a central angle of 18°47’54” with a radius of 155.00 feet, also having a
chord bearing and distance of S 00°39’08” W 50.63 feet to the end of said curve;
thence S 08°44’49” E 343.72 feet to the beginning of a curve to the right;
thence southerly and southwesterly 92.72 feet along said curve having a central
angle of 54°12’26” with a radius of 98.00 feet, also having a chord bearing and
distance of S 18°21’24” W 89.30 feet to the end of said curve; thence S
45°27’37” W 165.84 feet; thence S 47°08’34” W 66.03 feet; thence S 53°55’51” W
26.24 feet; thence S 54°53’02” W 36.68 feet; thence S 54°53’02” W 405.48 feet to
a point located at the northeast corner of property now or formerly to John
Ladner & Terryl Ladner (W,D. Book X5, Page 14); thence N 02°59’02” W 35.15 feet
to a point located at the southeast corner of property now or formerly to Terryl
M. Ladner (W.D. Book BB23, Pages 240-241); thence N 54°50’16” E 407.80 feet;
thence N 55°01’25” E 36.53 feet; thence N 47°09’52” E 66.93 feet; thence N
45°27’37” E 165.40 feet to the beginning of a curve to the left; thence
northeasterly and northerly 64.33 feet along said curve having a central angle
of 54°12’26” with a radius of 68.00 feet, also having a chord bearing and
distance of N 18°21’24” E 61.96 feet to the end of said curve; thence N
08°44’49” W 343.72 feet to the beginning of a curve to the right; thence
northerly 60.70 feet along said curve having a central angle of 18°47’54” with a
radius of 185.00 feet, also having a chord bearing and distance of N 00°39’08” E
60.43 feet to the end of said curve; thence N 10°03’05” E 191.64 feet to the
beginning of a curve to the left; thence northerly 19.34 feet along said curve
having a central angle of 08°12’33” with a radius of 135.00 feet, also having a
chord bearing and distance of N 05°56’49” E 19.33 feet to a point located on the
north line of Lot 7, Block 100, Gulfview Subdivision, said point also being
located at the south end of right-of-way for Beach Boulevard, also said point
being the said Point Of Beginning.
 
 
 

--------------------------------------------------------------------------------

 
 
PARCEL L
 
LESS AND EXCEPTED FROM PARCELS A, B, C AND K:
RELOCATED ROADWAY PARCEL
 
NEW R.O.W. FOR SHIPYARD ROAD (2006)
 
A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:
 
Commence at the intersection of the north line of Lot 1, Block 100, Gulfview
Subdivision with the west right-of-way of Beach Boulevard, said point being
located at the following coordinates, N. 270521.13 feet, E. 797265.13 feet
(M.S.P.C.S.-East Zone/NAD 83 in feet); thence S 08°44’36” E 323.60 feet along
the west right-of-way of Beach Boulevard to a point located on the north line of
Lot 7, Block 100, Gulfview Subdivision; thence N 89°48’38” E 40.60 feet along
the north line of said Lot 7, also being along the south end of right-of-way for
Beach Boulevard; thence S 11°36’42” W 25.62 feet; thence S 10°02’59” W 190.35
feet to the beginning of a curve to left; thence southerly 54.43 feet along said
curve having a central angle of 19°00’52” with a radius of 164.00 feet, also
having a chord bearing and distance of S 00°32’33” W 54.18 feet to the end of
said curve; thence S 08°57’53” E 96.61 feet; thence S 08°44’21” E 141.83 feet to
the beginning of a curve to the right; thence southerly and southwesterly 65.31
feet along said curve having a central angle of 49°53’41” with a radius of 75.00
feet, also having a chord bearing and distance of S 16°12’30” W 63.27 feet to
the end of said curve; thence S 41°09’20” W 137.98 feet to the beginning of a
curve to the right; thence southwesterly and westerly 34.94 feet along said
curve having a central angle of 40°02’27” with a radius of 50.00 feet, also
having a chord bearing and distance of S 61°10’34” W 34.24 feet to the end of
said curve; thence S 81°11’47” W 53.04 feet to the beginning of a curve to the
left; thence westerly and southwesterly 49.90 feet along said curve having a
central angle of 57°10’47” with a radius of 50.00 feet, also having a chord
bearing and distance of S 52°36’23” W 47.85 feet to the end of said curve;
thence S 24°01’00” W 90.89 feet to the beginning of a curve to the right; thence
southerly and southwesterly 39.03 feet along said curve having a central angle
of 30°00’50” with a radius of 74.50 feet, also having a chord bearing and
distance of S 39°01’25” W 38.58 feet to the end of said curve; thence S
54°01’50” W 168.09 feet to the beginning of a curve to the left; thence
southwesterly and southerly 27.52 feet along said curve having a central angle
of 39°55’07” with a radius of 39.50 feet, also having a chord bearing and
distance of S 34’04’16” W 26.97 feet to the end of said curve; thence S
14°06’43” W 78.39 feet to the beginning of a curve to the right; thence
southerly and southwesterly 54.02 feet along said curve having a central angle
of 40°43’33” with a radius of 76.00 feet, also having a chord bearing and
distance of S 34°28’30” W 52.89 feet to the end of said curve; thence S
54°50’16” W 91.05 feet to a point located on the east line of property now or
formerly to John Ladner & Terryl Ladner (W.D. Book X5, Page 14); thence N
02°59’02” W 42.53 feet to a point located on the east line of property now or
formerly to Terryl M. Ladner (W.D. Book BB23, Pages 240-241); thence N 54°50’16”
E 68.40 feet to the beginning of a curve to the left ; thence northeasterly and
northerly 28.43 feet along said curve having a central angle of 40°43’33” with a
radius of 40.00 feet, also having a chord bearing and distance of N 34°28’30” E
27.84 feet to the end of said curve; thence N 14°06’43” E 78.39 feet to the
beginning of a curve to the right; thence northerly and northeasterly 52.60 feet
along said curve having a central angle of 39°55’07” with a radius of 75.50
feet, also having a chord bearing and distance of N 34°04’16” E 51.54 feet to
the end of said curve; thence N 54°01’50” E 168.09 feet to the beginning of a
curve to the left; thence northeasterly and northerly 20.17 feet along said
curve having a central angle of 30°00’50” with a radius of 38.50 feet, also
having a chord bearing and distance of N 39°01’25” E 19.94 feet to the end of
said curve; thence N 24°01’00” E 121.25 feet to the beginning of a curve to the
right; thence northeasterly and easterly 56.39 feet along said curve having a
central angle of 57°10’47” with a radius of 56.50 feet, also having a chord
bearing and distance of N 52°36’23” E 54.07 feet to the end of said curve;
thence N 81°11’47” E 60.17 feet to the beginning of a curve to the left; thence
easterly and northeasterly 39.48 feet along said curve having a central angle of
40°02’27” with a radius of 56.50 feet, also having a chord bearing and distance
of N 61°10’34” E 38.69 feet to the end of said curve; thence N 41°09’20” E
103.84 feet to the beginning of a curve to the left; thence northeasterly and
northerly 33.96 feet along said curve having a central angle of 49°53’41” with a
radius of 39.00 feet, also having a chord bearing and distance of N 16°12’30” E
32.90 feet to the end of said curve; thence N 08°44’21” W 141.76 feet; thence N
08°57’53” W 96.54 feet to the beginning of a curve to the right; thence
northerly 66.37 feet along said curve having a central angle of 19°00’52” with a
radius of 200.00 feet, also having a chord bearing and distance of N 00°32’33” E
66.07 feet to the end of said curve; thence N 10°02’59” E 190.36 feet; thence
North 18.68 feet to a point located on the north line of Lot 7, Block 100,
Gulf-view Subdivision, said point also being located at the south end of
right-of-way for Beach Boulevard, also said point being the said Point of
Beginning.
